GANTT, J.
Relator was appointed a patrolman on November 1, 1889, for a term of four years. He fully served that term. Thereafter he was allowed to continue to serve without any new appointment, until October 17, 1895, when he was dropped. He brings mandamus and asks for $2,083.68. His theory is that at the expiration of his appointed term, he was allowed to hold over, which was ipso facto a reappointment by implication for another term of four years. He has no case. [State ex rel. Rife v. Hawes, ante p. 360.] The circuit court gave him a peremptory writ. This was error, and its judgment is reversed, and the writ quashed.
All. concur.